DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the game based on information provided without significantly more.  As per step 1 examiner recognizes the claims are directed to system claims with sufficient recited machine elements.  As per step 2A the claim(s) recite(s) “cause a display, by a display device, of a first game sequence comprising a plurality of plays of a plurality of different games; accumulate any designated symbols that are generated and displayed during the displayed first game sequence, wherein for each of the plurality of plays of the plurality of different games of the first game sequence, which of the different games is played depends of a quantity of the designated symbols accumulated during the first game sequence prior to a start of that play; and cause a display, by the display device, of any determined awards for the plays of the different games of the first game sequence.” as being directed to a game comprising a series of different games wherein which game being played is based on accumulated designated symbols prior to the play of the game and an award based on the plays of the different game.  Specifically which game in the series being played is based on symbols which are accumulated.  Examiner further recognizes that additional dependent claims specify reset events, how the games are different such as odds of a designated symbol appearing, a second separate instance using accumulated symbols, and what machine the game is carried out on.  As per the financial obligation examiner recognizes that the award specified in the claims is defined by applicant disclosure, see at least paragraph [0015], as being credit values.  Therefore this feature reads on a financial obligation from the operator of a game to a player playing the game based on an outcome achieved during the play.  As per the mental step examiner recognizes that the game is carried out as a series of steps based on established rules with the game progressing based on displayed outcomes.  Specifically certain symbol outcomes result in certain effects in a game.  This is a step that could be performed as a mental process with a player recognizing that if certain symbols are generated that these symbols should be accumulated and the number accumulated decides how the control determined what game to present.  The display steps recited are generically recited and do not provide features beyond displaying outcomes and a claimed game and therefore do not go beyond a mental process to present information.  Specifically the limitations do not include sufficient elements to go beyond a mental step.  This judicial exception is not integrated into a practical application because the claims are merely directed to the exception of presenting players with a game with the gaming being directed to the exception of organizing human activity for the purpose of a financial obligation and being a series of rules which could be carried out as a mental process.  See MPEP 2106.05(f).  Specifically this is no more than a way of displaying and presenting information to a player regarding a randomly determined outcome for providing a financial award if a player wins as found in the well-known area of slot game nor does the additional steps add more than the steps of determining the results a player following rules for the game.  As per the mental process examiner recognizes that the claims are directed to rules for determining an outcome including steps such as presenting outcomes and determining when to activate additional game features.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims remain a wagering game with the focus on providing a given outcome based on displayed symbols following game rules.  The claims do not provide a practical application beyond determining a financial obligation based on displayed symbols or performing a mental step based on a displayed outcome.  Additional display elements are generically recited and do not provide sufficient elements to provide significantly more than the identified exemption.  Specifically the method is directed to choosing which game to carryout in a series and does not provide sufficiently more as to provide a practical application since this is merely a recited determination step.
	As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wortmann (US Pub. No. 2018/0122184 A1).
As per claim 1, Wortmann teaches a gaming system (abstract and Figs. 1-2) comprising: a processor (Fig. 1, item 112); and a memory device that stores a plurality of instructions that (Fig. 1, item 114 and paragraph [0055]), when executed by the processor, cause the processor to: cause a display, by a display device, of a first game sequence comprising a plurality of plays of a plurality of different games (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game and then upon a certain amount occurring a free game is activated and the symbols are transitioned to wild symbols which makes the game differ from the first set); accumulate any designated symbols that are generated and displayed during the displayed first game sequence, wherein for each of the plurality of plays of the plurality of different games of the first game sequence, which of the different games is played depends of a quantity of the designated symbols accumulated during the first game sequence prior to a start of that play (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game and then upon a certain amount occurring a free game is activated and the symbols are transitioned to wild symbols which makes the game differ from the first set); and cause a display, by the display device, of any determined awards for the plays of the different games of the first game sequence (Fig. 19, total win for a sequence is displayed).
As per claim 6, Wortmann teaches a system wherein responsive to an occurrence of a reset event, the instructions, when executed by the processor, cause the processor to reset the quantity of accumulated designated symbols for the first game sequence (paragraphs [0009] and [0011] occurs during the bonus event sequence and has to reach the trigger during the bonus event).
As per claim 7, Wortmann teaches a system wherein the reset event comprises less than a minimum quantity of designated symbols being accumulated in a designated quantity of plays of the plurality of different games of the first game sequence (paragraphs [0009] and [0011] occurs during the bonus event sequence and has to reach the trigger during the bonus event).
As per claim 8, Wortmann teaches a system wherein responsive to an occurrence of a reset event, the instructions, when executed by the processor, cause the processor to reset which of the plurality of different games will be employed for a subsequent play of the first game sequence (paragraphs [0009] and [0011] occurs during the bonus event sequence and has to reach the trigger during the bonus event.  Therefore when the bonus event is reset, or ended, and started again it will be the first play with no accumulated trigger symbols or the subsequent flipping to wild after a certain amount are reached).
As per claim 9, Wortmann teaches a system wherein the reset event comprises less than a minimum quantity of designated symbols being accumulated in a designated quantity of plays of the plurality of different games of the first game sequence (paragraphs [0009] and [0011] occurs during the bonus event sequence and has to reach the trigger during the bonus event.  Therefore when the bonus event is reset, or ended, and started again it will be the first play with no accumulated trigger symbols or the subsequent flipping to wild after a certain amount are reached).
As per claim 10, Wortmann teaches a system wherein responsive to the occurrence of the reset event, the instructions, when executed by the processor, cause the processor to reset which of the plurality of different games will be employed for a subsequent play of the first game sequence (paragraphs [0009] and [0011] occurs during the bonus event sequence and has to reach the trigger during the bonus event.  Therefore when the bonus event is reset, or ended, and started again it will be the first play with no accumulated trigger symbols or the subsequent flipping to wild after a certain amount are reached).
As per claim 11, Wortmann teaches a system wherein the reset event comprises less than a minimum quantity of designated symbols being accumulated in a designated quantity of plays of the plurality of different games of the first game sequence (paragraphs [0009] and [0011] occurs during the bonus event sequence and has to reach the trigger during the bonus event.  Therefore when the bonus event is reset, or ended, and started again it will be the first play with no accumulated trigger symbols or the subsequent flipping to wild after a certain amount are reached).
	As per claim 14, Wortmann teaches a system wherein the display device comprises part of a mobile device (paragraph [0051]).
	As per claim 15, Wortmann teaches a gaming system (abstract and Figs. 1-2) comprising: a processor (Fig. 1, item 112); and a memory device that stores a plurality of instructions that (Fig. 1, item 114 and paragraph [0055]), when executed by the processor, cause the processor to: cause a display, by a display device, of a first game sequence comprising a plurality of plays of a plurality of at least two different games (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game and then upon a certain amount occurring a free game is activated and the symbols are transitioned to wild symbols which makes the game differ from the first set); accumulate any designated symbols that are generated and displayed during the displayed first game sequence (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game and then upon a certain amount occurring a free game is activated and the symbols are transitioned to wild symbols which makes the game differ from the first set); cause a display, by the display device, of any determined awards for the plays of the games of the first game sequence, wherein the determined awards are based in part on the on accumulated designated symbols (Fig. 19, see total win); and based on the accumulated designated symbols in the first game sequence, determine at least one different game to be provided in the first game sequence (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game and then upon a certain amount occurring a free game is activated and the symbols are transitioned to wild symbols which makes the game differ from the first set), and determine if a reset event occurs for the first game sequence (paragraphs [0009] and [0011] occurs during the bonus event sequence and has to reach the trigger during the bonus event.  Therefore when the bonus event is reset, or ended, and started again it will be the first play with no accumulated trigger symbols).
	As per claim 16, Wortmann teaches a system wherein responsive to an occurrence of the reset event, the instructions, when executed by the processor, cause the processor to reset the quantity of accumulated designated symbols for the first game sequence (paragraphs [0009] and [0011] occurs during the bonus event sequence and has to reach the trigger during the bonus event.  Therefore when the bonus event is reset, or ended, and started again it will be the first play with no accumulated trigger symbols).
	As per claim 17, Wortmann teaches a system wherein responsive to an occurrence of the reset event, the instructions, when executed by the processor, cause the processor to reset which of the plurality of different games will be employed for a subsequent play of the first game sequence (paragraphs [0009] and [0011] occurs during the bonus event sequence and has to reach the trigger during the bonus event.  Therefore when the bonus event is reset, or ended, and started again it will be the first play with no accumulated trigger symbols or the subsequent flipping to wild after a certain amount are reached).
	 As per claim 18, Wortmann teaches a system wherein the reset event comprises less than a minimum quantity of designated symbols being accumulated in a designated quantity of plays of the plurality of different games of the first game sequence (paragraphs [0009] and [0011] occurs during the bonus event sequence and has to reach the trigger during the bonus event.  Therefore when the bonus event is reset, or ended, if the number is not reached).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wortmann (US Pub. No. 2018/0122184 A1) in view of Davis et al. (US Pub. No. 2018/0286183 A1 hereinafter referred to as Davis).
As per claim 2, Wortmann does not teach a system wherein a first game and a second game of the plurality of different games of the first game sequence have different probabilities of generating any of the designated symbols.  However, Davis teaches a game (abstract) comprising a first game play which differs from a second game play based on a number of symbols in an outcome (Figs. 17-22 and paragraphs [0081]-[0084] and [0086] system determines if a designated number of bonus symbols appears during the base game and awards a bonus game accordingly.  During the bonus game the bonus symbols generated during the base game are locked for subsequent spins.) wherein the first play and the second play have different odds of generating a designated symbol Fig. 16 and paragraph [0077] for a base game vs Fig. 25 and paragraph [0088] for the bonus game).  Hence, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Wortmann with Davis, since by including different reels for the different game in Wortmann, as shown by Davis, the play of the different game, once triggered, may provide a higher award and therefore encourage play by a player in order to earn the chance to play the different game.
As per claim 3, Wortmann does not teach a system wherein the second game has a higher probability of generating any of the designated symbols than the first game, the second game is associated with a greater accumulated quantity of designated symbols than the first game, and the instructions, when executed by the processor, responsive to the greater quantity of designated symbols being accumulated, cause the processor to cause a display, by the display device, of a play of the second game for the first game sequence.  However, Davis teaches a game (abstract) comprising a first game play which differs from a second game play based on a number of symbols in an outcome (Figs. 17-22 and paragraphs [0081]-[0084] and [0086] system determines if a designated number of bonus symbols appears during the base game and awards a bonus game accordingly.  During the bonus game the bonus symbols generated during the base game are locked for subsequent spins.) wherein the first play and the second play have different odds of generating a designated symbol Fig. 16 and paragraph [0077] for a base game vs Fig. 25 and paragraph [0088] for the bonus game).  Hence, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Wortmann with Davis, since by including different reels for the different game in Wortmann, as shown by Davis, the play of the different game, once triggered, may provide a higher award and therefore encourage play by a player in order to earn the chance to play the different game.
As per claim 4, Wortmann teaches a system where the second game comprises a modification of the first game (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game and then upon a certain amount occurring a free game is activated and the symbols are transitioned to wild symbols which makes the game differ from the first set).
As per claim 5, Wortmann does not teach a system wherein two of the different games have different likelihoods of generating any of the designated symbols and have a same average expected payout.  However, Wortmann teaches the different games are part of a series of games (paragraphs [0009] and [0011]) and Davis teaches a game (abstract) comprising a first game play which differs from a second game play based on a number of symbols in an outcome (Figs. 17-22 and paragraphs [0081]-[0084] and [0086] system determines if a designated number of bonus symbols appears during the base game and awards a bonus game accordingly.  During the bonus game the bonus symbols generated during the base game are locked for subsequent spins.) wherein the first play and the second play have different odds of generating a designated symbol Fig. 16 and paragraph [0077] for a base game vs Fig. 25 and paragraph [0088] for the bonus game).  Hence, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Wortmann with Davis, since by including different reels for the different game in Wortmann, as shown by Davis, the play of the different game, once triggered, may provide a higher award and therefore encourage play by a player in order to earn the chance to play the different game.  As per the same payout examiner recognizes that the games are part of the same series of games and therefore would share the same overall average payout with the chance and awards associated with a  triggered feature being included in the overall determination of the payout of a game series.
As per claim 19, Wortmann teaches a gaming system (abstract and Figs. 1-2) comprising: a processor (Fig. 1, item 112); and a memory device that stores a plurality of instructions that (Fig. 1, item 114 and paragraph [0055]), when executed by the processor, cause the processor to: cause a display, by a display device, of a first game sequence comprising a plurality of plays of a plurality of different games (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game and then upon a certain amount occurring a free game is activated and the symbols are transitioned to wild symbols which makes the game differ from the first set); accumulate any designated symbols that are generated and displayed during the displayed first game sequence, wherein for each of the plurality of plays of the plurality of different games of the first game sequence, which of the different games is played depends of a quantity of the designated symbols accumulated during the first game sequence prior to a start of that play (Figs. 7-10 and paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] teaches a sequence of games wherein triggering symbols are accumulated, locked, in a first type of game and then upon a certain amount occurring a free game is activated and the symbols are transitioned to wild symbols which makes the game differ from the first set); and cause a display, by the display device, of any determined awards for the plays of the different games of the first game sequence (Fig. 19, total win for a sequence is displayed).  Wortmann does not teach a system wherein one of the different games of the first game sequence having a greater chance of accumulating additional designated symbols than one of the other different games of the first game sequence.  However, Davis teaches a game (abstract) comprising a first game play which differs from a second game play based on a number of symbols in an outcome (Figs. 17-22 and paragraphs [0081]-[0084] and [0086] system determines if a designated number of bonus symbols appears during the base game and awards a bonus game accordingly.  During the bonus game the bonus symbols generated during the base game are locked for subsequent spins.) wherein the first play and the second play have different odds of generating a designated symbol Fig. 16 and paragraph [0077] for a base game vs Fig. 25 and paragraph [0088] for the bonus game).  Hence, it would have been obvious to one of ordinary skill in the art to have combined the teachings of Wortmann with Davis, since by including different reels for the different game in Wortmann, as shown by Davis, the play of the different game, once triggered, may provide a higher award and therefore encourage play by a player in order to earn the chance to play the different game.
As per claim 20, Wortmann teaches a system wherein the determined awards for the plays of the game of the first game sequence are based in part on the accumulated designated symbols (paragraphs [0009], [0011], [0086]-[0087], and [0111]-[0113] award is determined via symbols present including accumulated which may be switched to wild and therefore effect the award outcome).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11189137. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same invention with the current application claims 1 and 12 at least being the same invention as claim 1 of the 11189137 with difference in wording.  Specifically both are directed to a sequence of games carried out in a first instance with the sequence having different games and the different game chosen to be carried out are based on accumulated symbol.  Therefore the claims are not patentably distinct.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ellias et al. (US Pub. No. 2015/0262450 A1) teaches a wagering game comprising different volatilities for different wagering opportunities, such as different game symbols, but the same average payout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	8/17/2022